Citation Nr: 1549146	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-18 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Katrina Eagle, Esq.


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 1967. The Veteran died in February 2013. The appellant is the Veteran's surviving spouse.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The file was transferred to the RO in Oakland, California in April 2013.
 
The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran set foot in Vietnam and his terminal lung cancer is therefore presumed to have been incurred in active service.


CONCLUSIONS OF LAW

1. Resolving doubt in favor of the Veteran, the Veteran is presumed to have been exposed to herbicides during service and lung cancer is presumed to have been the result of active duty service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307(a)(6), 3.309(e) (2015).
 
2. The criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.159. 3.303, 3.304, 3.307, 3.309(e), 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that that the Veteran was present in Vietnam during the Vietnam War era and that his cause of death should be service-connected on a presumptive basis.

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. §1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.
 
If a Veteran was exposed to a herbicide agent during active military, naval, or air service, lung cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(ii) are met, even though there is no record of such disease during service. 38 C.F.R. § 3.309(e). 38 C.F.R. § 3.307(a)(6)(ii) requires that lung cancer have become manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.309(e).
 
For the purposes of presumptive herbicide exposure, service in Vietnam requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption. 38 C.F.R. § 3.307(a)(6)(iii). Instead, it requires service on the landmass and includes service on the inland waterways. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (finding valid VA's interpretation that grants the presumption of exposure to Agent Orange to a Veteran who set foot in Vietnam or served on a vessel that traveled on inland waterways of Vietnam, but not to a Veteran who served on a vessel in the waters off the coast of Vietnam without setting foot in, or travelling along the inland waterways of Vietnam).
 
In order to establish service connection for the cause of a Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2015).  Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110 (West 2015). The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a). The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. Id.
 
The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b) (2015).
 
The service-connected disability will be considered a contributory cause of death if it is shown that it contributed substantially or materially to death, combined to cause death, or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c) (2015). It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. Id. Medical evidence is required to establish a causal connection between service, or a disability of service origin, and the Veteran's death. See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).
 
The Veteran's certificate of death reflects that the immediate cause of his death was cardiorespiratory arrest; the underlying cause was metastatic lung cancer to the brain.  The certificate also lists severe cachexia, pulmonary emboli, and seizure disorder as other significant conditions contributing to death but not resulting in the underlying cause.  The Veteran's death certificate reflects that lung cancer materially contributed to his death. In addition, lung cancer is listed as a disease that has been associated with exposure to herbicides.  As such, if the evidence is at least in relative equipoise as to whether the Veteran had presence in Vietnam, the claim must be granted.

During his lifetime, the Veteran reported that, while serving off the coast of Vietnam in January 1967 aboard the USS Perkins, he was informed that his father had died on January [redacted], 1967.  In order to travel home for his funeral, he was flown to Chug Lai, and then to Da Nang, on mainland Vietnam, and eventually to Okinawa, Japan, where he boarded a flight to the United States.  He asserted that he deplaned while in Vietnam.

The Veteran's service personnel records show confirm that he was stationed on the USS Perkins in January 1967, and that he went on "TAD on emergency leave" and was transferred off of the ship on January 9, 1967.  The Deck Log of the USS Perkins confirms that there was a personnel transfer off the ship by helicopter detail that same day.  The coordinates noted on the Deck Log on January 9, 1967 place the ship off the coast of Vietnam, near Chug Lai and Da Nang.  
 
The Board notes that there is nothing in the record of evidence that refutes the Veteran's claims that he was present in Vietnam while travelling home for his father's funeral.  In fact, the information in his service personnel records, the Deck Log from his ship, and the location of his ship at the time of his travel all tend to support the contentions that the Veteran had made to VA while he was alive, and are now being argued by the appellant.

Therefore, the Board finds that the evidence is at least in equipoise concerning whether the Veteran was present in Vietnam as he travelled from the USS Perkins, off the shore of Vietnam, through Da Nang to arrive home for his father's funeral.  As such, herbicide exposure is presumed. As the Veteran's terminal lung cancer is one of the presumptive conditions listed in 38 C.F.R. § 3.309(e), it is presumed to have been the result of herbicide exposure in service, and service connection for the cause of the Veteran's death on a presumptive basis is granted.
 

ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


